    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 1 of 9 Page ID #:14725



1      Thomas M. Biesty (NY Bar No. 4172896)
       (202) 326-3043 / tbiesty@ftc.gov
2
       Rhonda Perkins (VA Bar No. 75300)
3      (202) 326-3222 / rperkins@ftc.gov
       Andrew Hudson (DC Bar No. 469817)
4
       (202) 326-2213 / ahudson@ftc.gov
5      Roberto Anguizola (IL Bar No. 6270874)
       (202) 326-3284 / ranguizola@ftc.gov
6
       600 Pennsylvania Ave., NW, CC-8528
7      Washington, DC 20580
8
       Local Counsel
9      John Jacobs (CA Bar No. 134154)
       (310) 824-4300 / jjacobs@ftc.gov
10
       Federal Trade Commission
11     10990 Wilshire Blvd., Suite 400
       Los Angeles, CA 90024
12
       (310) 824-4380 (fax)
13
       Attorneys for Plaintiff
14
       Federal Trade Commission
15
16
                         UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18
       Federal Trade Commission,
19                                                 No. 8:20-CV-00287 JVS (KESx)
                   Plaintiff,
20
                                                   Opposition to Ex Parte Application to
21           vs.                                   UnFreeze and Dissipate ELO Assets
22
       OTA Franchise Corporation, et al.,
23
24                 Defendants.

25
26           Upon a substantial evidentiary showing, this Court found the FTC likely to
27     prevail on its claims that Defendants, operating under the name “Online Trading
28     Academy” (“OTA”) and using at least three different corporate entities, defrauded

                                               1
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 2 of 9 Page ID #:14726



1      consumers out of substantial sums of money, and, accordingly, issued a preliminary
2      injunction (“PI”) restricting Defendants’ ability to spend their assets, so as to
3      preserve those assets for potential redress to injured consumers. Dkt. 130. The PI
4      permits the Corporate Defendants to make some limited payments to carry on the
5      Online Trading Academy business provided they can do so legally, in compliance
6      with the PI, and without impinging on the Court’s ability to grant effective final
7      monetary relief for consumers. But the PI specifically bars Defendants from paying
8      rent (directly or indirectly) to themselves. Id.
9            Defendant Eyal Shachar now seeks a modification of the PI to (a) permit the
10     Corporate Defendants to use frozen funds to pay him (indirectly) substantial
11     amounts in “rent,” (b) permit the sale of the commercial properties Shachar owns
12     (100%, though indirectly) and the distribution of half the proceeds to his non-party
13     spouse, and (c) clarify that the funds received by his spouse would not be subject
14     to the asset freeze. Dkt. 180.
15           The Court should reject this attempt to dissipate a substantial portion of the
16     assets that the Court is preserving for redress to injured consumers.
17                                       BACKGROUND
18           Defendant Eyal Shachar wholly owns ELO Investments, Inc. (“ELO”).
19     Excerpts of Transcript of March 5, 2020 Deposition of Eyal Shachar (“Shachar
20     Dep.”), pp. 39-40, filed herewith as Attachment A to the Declaration of Andrew
21     Hudson. ELO’s principal place of business is the same as that of the Corporate
22     Defendants: 17780 Fitch, Suite 200, Irvine, CA 92614.1 ELO has no employees,
23     but owns three pieces of commercial real estate. Shachar Dep., pp. 39-40. ELO has
24     mortgages on each; together, ELO’s monthly mortgage payments on the properties
25     total $70,463. Dkt. 180-1, p. 3 (listing monthly mortgage payments of $46,689,
26
27      1
         See Statement of Information for ELO Investments, Inc., filed with the
28     California Secretary of State, filed herewith as Attachment B to the Declaration of
       Andrew Hudson.
                                                 2
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 3 of 9 Page ID #:14727



1      $17,818, and $5,956). The equity on these properties (approximately $5.7 million2)
2      represents a substantial portion of the assets frozen or preserved for redress in this
3      case. Dkt. 110, pp. 1-3 (noting Individual Defendants’ assets totaled approximately
4      $34 million, net of encumbrances, and Corporate Defendants’ assets were
5      outweighed by their liabilities3).
6            Shachar, through ELO, leases “the entirety” of the three properties to OTA
7      under a lease with Corporate Defendant Newport Exchange Holdings, Inc. (“NE
8      Holdings”). Dkt. 181-1, p. 4. Shachar is the sole owner of OTA and NE Holdings
9      (Dkt. 180-1, p. 3), and unilaterally sets the rent OTA pays to ELO (i.e., himself).
10     Excerpts of Transcript of March 6, 2020 Deposition of Newport Exchange
11     Holdings, Inc. Pursuant to Rule 30(b)(6) (“NE Holdings Dep.”), at p. 36, filed
12     herewith as Attachment C to Declaration of Andrew Hudson.
13           Although all of the work needed to maintain the buildings is handled by
14     OTA (Shachar Dep., pp. 41-42), and OTA pays all taxes, insurance, and
15     maintenance costs (Dkt. 180, p. 8), Shachar has directed OTA to pay ELO a total of
16     $183,700 in rent each month—more than double ELO’s expenses. Dkt. 180-1,
17     pp. 3-4 (listing monthly rent amounts of $132,700, $35,000, and $16,000). OTA’s
18     Chief Financial Officer has never assessed whether the company’s rental payments
19     to ELO are market rate, nor has anyone else. NE Holdings Dep., pp. 6-7, 36; Dkt.
20     48-1, p. 1 (Mr. Neilson is CFO of OTA).
21           The PI specifically bars the Corporate Defendants from paying rent, directly
22     or indirectly, to any of the Defendants. Dkt. 130, p. 13. Thus it bars OTA from
23      2
           Shachar lists values and mortgage balances for each of the three properties,
24     yielding equity as follows: (1) 17780 Fitch is worth $14 million with $9,674,000 in
       debt, for $4,326,000 in equity; (2) 17791 Fitch: $4 million value, $3.3 million debt,
25     for $700,000 in equity; and (3) 17771 Fitch: $1.8 million value, $1,093,000 debt,
26     for $707,000 in equity. These equity values sum to $5,733,000.
         3
           The Corporate Defendants’ assets have since been even further diminished by
27     more than $2.7 million as Defendants continue to make substantial payments for
28     payroll and other expenses that they view as authorized by the PI. Hudson Decl. ¶¶
       6-11.
                                                 3
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 4 of 9 Page ID #:14728



1      paying rent to ELO. The PI also orders the Individual Defendants to preserve their
2      assets, and bars the sale of such assets. Thus, the PI bars the sale of the commercial
3      real estate Shachar owns indirectly through ELO.
4            Shachar now seeks to modify the PI to permit the Corporate Defendants to
5      pay ELO the “rent” he set, to permit the sale of the commercial real estate Shachar
6      owns through ELO, and to permit the disbursement of half the proceeds from such
7      sales to Shachar’s non-party spouse, while clarifying that those proceeds would no
8      longer be subject to the PI’s asset freeze and preservation provisions. Dkt. 180.
9                                          ARGUMENT
10           Shachar’s latest request once again asks the Court to modify the PI to allow
11     him to spend down a significant portion of the limited funds available to make
12     redress to injured consumers. Shachar offers no explanation for why he should be
13     allowed to pay himself “rent” out of frozen funds (Shachar owns both the landlord
14     and the tenant), and his argument that his spouse is “entitled” to millions of dollars
15     currently preserved for redress misstates the law and relies on a single, in-apt, out-
16     of-circuit case. The Court should deny the application.
17     I.    Legal Standard
18           “A party seeking modification . . . of an injunction bears the burden of
19     establishing that a significant change in facts or law warrants revision . . . of the
20     injunction.” Hawai’i v. Trump, 871 F.3d 646, 654 (9th Cir. 2017) (quoting Sharp v.
21     Weston, 233 F.3d 1166, 1170 (9th Cir. 2000)).
22     II.   Shachar Should Not Be Allowed to Pay Himself “Rent” Out of Frozen
23     Funds, Nor to Unfreeze Assets by Distributing Them to His Spouse
24           The PI correctly excluded from the list of permitted corporate expenses
25     rental payments to any Defendant (directly or indirectly). The Court permitted
26     limited payments with the goal of allowing the Corporate Defendants to resume
27     their business operations if they could do so legally and profitably. It is becoming
28     increasingly clear that is not possible. In any event, interested payments—of any

                                                  4
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 5 of 9 Page ID #:14729



1      kind—serve no part of that goal. The bar on interested rental payments is a
2      logical—and necessary—extension of the PI’s asset freeze and preservation
3      provisions. Shachar offers no new evidence or legal authority that warrants
4      modifying these provisions.
5            Shachar’s argument for allowing him to pay himself wildly inflated “rent,”
6      and to allow the liquidation and distribution of millions of dollars in equity to a
7      non-party outside the asset freeze, seems to stem entirely from a plain
8      misstatement of the applicable law. Specifically, Shachar claims that his spouse,
9      Orit, “owns 50% of ELO.” Dkt. 180, p. 9. That is not true. Shachar has testified
10     under oath that he owns 100% of ELO. Shachar Dep., pp. 39-40. Despite this,
11     Shachar now claims that because California is a community property state, and
12     because ELO was formed while Shachar and Orit were married, Orit “owns 50%”
13     of ELO. But the provisions of California law he cites do not support his claim. In
14     fact, the law is the opposite of what Shachar claims.
15           Shachar cites Cal. Family Code §§ 751 and 760. Those provisions state:
16               “The respective interests of each spouse in community property
17               during continuance of the marriage relation are present,
18               existing, and equal interests.” § 751.
19               “Except as otherwise provided by statute, all property, real or
20               personal, wherever situated, acquired by a married person
21               during the marriage while domiciled in this state is community
22               property.” § 760.
23     Contrary to Shachar’s claim (for which he cites no applicable case law), these
24     provisions do not mean that each spouse owns a simple one-half share of all assets.
25     Rather, “each spouse has a vested undivided one-half interest in the community
26     property” (Estate of Wilson, 183 Cal. App. 3d 67, 72 (Cal. Ct. App. 1986)
27     (emphasis added)), all of which “is liable for a debt incurred by either spouse …
28     regardless of whether one or both spouses are parties to the debt or to a judgment

                                                  5
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 6 of 9 Page ID #:14730



1      for the debt.” Cal. Family Code § 910. In short, an asset’s status as “community
2      property” does not shield it, or any part of it, from one spouse’s liabilities—it
3      exposes the property to the liabilities of both spouses, both separate and joint.4
4            The Ninth Circuit has expressly rejected the argument Shachar makes here.
5      In In re McIntyre, 222 F.3d 655, (9th Cir. 2000), the federal government had filed a
6      tax lien against a couple’s community property based on the tax liabilities of one
7      spouse. The other spouse appealed, arguing that her interest in the community
8      property barred the government from imposing a tax lien on the whole of the
9      property for her husband’s debts. The Ninth Circuit rejected that argument,
10     explaining that under California’s community property regime, each spouse has an
11     “interest” in the whole of the community property sufficient to permit attachment
12     of such a lien. In re McIntyre, 222 F.3d 655, 658-60 (9th Cir. 2000).
13           Shachar ignores the relevant provisions of the California Family Code and
14     applicable precedent, and instead rely entirely on an unpublished opinion from the
15     Eleventh Circuit and a district court ruling in that circuit that was rendered against
16     the backdrop of a different state’s (Florida’s) property law regime. Dkt. 180,
17     pp. 11-21 (citing the FTC v. Vylah Tech case). As the FTC has already
18     demonstrated (Dkt. 175, p. 2, footnote 1), that case does not support Shachar’s
19     argument here. First, the Vylah Tech decision (as Shachar’s extensive quotation of
20     it makes plain) turned on a tracing analysis in which the district court assessed
21     whether certain funds in a jointly-held bank account derived from a defendant’s
22     fraud, or a non-defendant’s separate, untainted income:
23               Based on the evidence before the Court, Defendants have valid
24               income separate from the deceptive practices alleged in the
25               Complaint. The Court thus declines the Government’s
26
        4
          See also Marriage of Girouard & Frazier, No. A131286, 2012 WL 3991504, at
27     *10 (Cal. Ct. App. Sept. 12, 2012) (“Neither [Cal. Family Code § 751] nor any
28     other law of which we are aware gives either spouse an exclusive, divisible, 50
       percent interest in a community property asset during the ongoing marriage.”).
                                                6
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 7 of 9 Page ID #:14731



1                conclusory position that, because Vylah Tec wrote checks to
2                Heights Title Company, Robert and Olga’s home must have
3                used tainted money for the down payment.
4      FTC v. Vylah Tec LLC, 328 F. Supp. 3d 1326, 1340 (M.D. Fla. 2018). But in this
5      Circuit, no tracing analysis is necessary, so the logic of Vylah Tech is inapplicable.
6      See FTC v. Commerce Planet, Inc., 815 F.3d 593, 601 (9th Cir. 2016) (“[T]he
7      tracing requirements for ‘equitable’ restitution do not apply in § 13(b) actions.”)
8      (citing FTC v. Bronson Partners, LLC, 654 F.3d 359, 373-74 (2d Cir. 2011)).
9            Second, even if the provenance of the assets were relevant, the evidence
10     would not support a finding that the assets derive from a “non-tainted” source. The
11     only “evidence” to that effect is Shachar’s conclusory statement that a portion of
12     the down payment on the properties “came from monies that Orit and I earned by
13     investing in residential real estate.” Dkt. 180-1, p. 3. No documentation is provided
14     to support this claim. Nor is the claim enough, as there is no basis for concluding
15     that the funds used for the “investing” came from ANYWHERE other than OTA.
16     See Dkt. 161-1, ¶2 (testimony of Orit Shachar demonstrates the funds could not
17     have come from any separate income she earned). In which case, any “investing”
18     profits would also be tainted.
19           Third, Shachar admits that all of ELO’s income since its inception has come
20     from OTA. Dkt. 180-1, p. 4 (“After ELO was formed and purchased [the
21     properties], ELO leased the entirety of the [properties] to OTA….”). Thus the vast
22     majority of the equity in the properties, if not all, derives from OTA, not from
23     some (un-evidenced) “untainted” source.
24           Fourth, there is no reason in equity to permit the distribution of millions of
25     dollars of preserved funds to Shachar’s spouse, or distribution of “rental” payments
26     to Shachar. The Court has already authorized the Shachars to spend up to $25,000
27     per month on living expenses. There is no evidence of any need for further funds.
28     Shachar’s conclusory assertion that “it is logical, for tax and normal purposes, and

                                                  7
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 8 of 9 Page ID #:14732



1      for fairness to Orit Shachar, that OTA [NEH] continue to make its regular rental
2      payments to ELO,” is facially inadequate and unpersuasive. To the contrary, any
3      marital assets are assets Shachar could potentially rely on for his current expenses
4      or to pay a judgment in this matter, and so their use could affect the relief that may
5      ultimately be available in this action, making them a permissible subject of the
6      Court’s broad equitable powers to preserve appropriate remedies in this Section
7      13b action. See FTC v. Commerce Planet, Inc., 815 F.3d 593, 599 (9th Cir. 2016)
8      (the Court may “‘go beyond matters immediately underlying its equitable
9      jurisdiction and decide whatever other issues and give whatever other relief may be
10     necessary under the circumstances”) (quoting Porter v. Warner Holding Co., 328
11     U.S. 395, 398 (1946)).
12     III.   ELO Should Remain Subject to the Asset Freeze
13            As noted above, ELO and its assets are all owned directly or indirectly by
14     Shachar. Thus, the PI’s provisions ordering Shachar to preserve, and not sell, his
15     assets apply with full force to ELO and its commercial properties. The evidence
16     firmly supports these provisions. Indeed, the evidence recited above demonstrates
17     that ELO is not only one of Shachar’s assets, but part of the common enterprise
18     with the other Corporate Defendants, all of which are owned by Shachar and used
19     to conduct the OTA business. In either case, its assets should be preserved to fund
20     potential redress to injured consumers. There is no basis to release ELO from the
21     asset preservation provisions of the PI and allow Shachar another avenue to
22     dissipate assets.
23                                       CONCLUSION
24            For the above reasons, the Court should deny Defendants’ application.5
25
26      5
          Shachar briefly argues (without any authority) that the number of consumers
       who complained to the FTC suggests Defendants are likely to prevail (App. at 6),
27     and that the FTC must prove the elements of common-law fraud (App. at 6-7).
28     Shachar does not seem to think the Court should take these arguments seriously,
       and it should not, as they are wrong.
                                               8
    Case 8:20-cv-00287-JVS-KES Document 192 Filed 04/29/20 Page 9 of 9 Page ID #:14733



1                                               Respectfully submitted,
2
                                                ALDEN F. ABBOTT
3                                               General Counsel
4
5           Dated: April 29, 2020                 /s/ Andrew Hudson
                                                Thomas M. Biesty
6
                                                Rhonda Perkins
7                                               Andrew Hudson
                                                Roberto Anguizola
8
                                                Federal Trade Commission
9                                               600 Pennsylvania Ave., NW
                                                Mailstop CC-8528
10
                                                Washington, DC 20580
11                                              (202) 326-3043 / tbiety@ftc.gov
                                                (202) 326-3222 / rperkins@ftc.gov
12
                                                (202) 326-2213 / ahudson@ftc.gov
13                                              (202) 326-3284 / ranguizola@ftc.gov
14
                                                John Jacobs
15                                              Federal Trade Commission
                                                10990 Wilshire Boulevard, Suite 400
16
                                                Los Angeles, California 90024
17                                              (310) 824-4300 / jjacobs@ftc.gov
18
                                                Attorneys for Plaintiff
19                                              FEDERAL TRADE COMMISSION
20
21
22
23
24
25
26
27
28

                                            9
